               Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 1 of 30



1   Garrison Jones
2   Plaintiff (Pro Se)
    P.O. Box 188911
3
    Sacramento, California 95818                                   SFP U7 202-1
4
    garrison.jones@outlook.com                                                          V -~-
                                                                                  ...fJ...'
                                                                                    ~ I
s
6                                 U.S. DISTRICT COURT
7                       EASTERN DISTRICT OF CALIFORNIA
8
    GARRISON JONES                           Case No.: 2:19-cv-02374
9
                Plaintiff,                   KJM-JDP
0         v.
                                             JURY TRIAL
1                                            DEMANDED
    VELOCITY TECHNOLOGY
2
    SOLUTIONS LLC et al
3             Defendants.                    Action filed: Nov 25, 2019
4                                            Date set for trial: NONE
s
6

7

8
                                       Plaintiff
9
           Objections to Magistrate Judge's Findings and Recommendations
0                                    Supplemental

2

3

4
s                                        Introduction
6
    If this court wants to make ruling per the rules it must go back to the
7
    defendants answer on November 13, 2020 that was filed 39 days after they were
8   served and in that documented instance they were in default.

                                              - 1-
                  Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 2 of 30



1 Per the 21 days and failed to do so.
2 I do agree that their defense is frivolous and is done for the main reason is to
  escape the federal criminal violations of FMLA and the criminal offenses
3
  willfully committed by the defendants and Ogltree Deakins Attorneys.
4
  They have attempted to misdirect the courts attention away from these events
s and have presented to this court over 6 times their so called agreement as the
6 means to do so.
7
    That document as it will be referred to from this point forward, is not worth the
8   last two sheets of a roll of toilet paper, because it is inadmissible and governed
9   by the laws of Arizona, a state the defendants will not file any litigation in.
0
    e FRCP rules they needed to respond within and their defense constitutes fraud
1
    upon the court "Again, plaintiff offers no factual support for these claims and
2   they must be dismissed.
3

4

s
                 Case 2:19-cv-02374-KJM-JDP Document 35 Filed 08/14/20 Page 4 of 5
6
7
                Plaintiff alleges that approximately 70° o of\·elocity' s workforce works remotely from home
8
           ,    office s across the country. Id. at ~ 8. Third. Plaintiff alleges that he worked at various home
9

0          3 office s in Arizona. Illinois. Indiana. and Califo rnia. none of\\bich is near \ 'elocity's alleged

           -l   corporate locations. And finally. Plaintiff fails to include any allegation that Velocity employed at
2          5 least fifty employees within sennty-fiye miles of any of his home office "worksites." Because the
3          6 Complaint does not allege that Plaintiff worked at a worksite with at least fifty employees within a
4
           7 seventy-five mile radius. Plaintiff does not state sufficient facts to allege that he qualifies for the
s
           8 protections of the FMLA.
6     1.
      2.
7
      3.
8


                                                               -2-
               Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 3 of 30


                Plaintiffs :rviotion to Stnke (" fotion' ) lacks me1it. First. Plamtiffs ~lotion is untimely and

2        should be denied. A !fotion to Strike must be filed within 21 da) s of receipt of the responsiw
3        pleading it seeks to strike. Feel. R. CiY. P. 12 (±). Plaintiff filed his Motion 278 clays after Defendant
4
         ,·elocity Technolog) Solutions. Inc. ("Velocity") filed its Answer to Plaintiff's Complaint.
5
                 Second. Plaintiff s Motion may become moot. Plaintiffs Motion seeks to strike affirmative
6
         defenses from Velocity's Answer to Plaintiffs Original Complaint [DKT 62). but the original
7
8        Complaint is likely to no longer be the operative complaint. On August 16. 2021. Magistrate Judge

9   4. - -- -- - -- -
0
    5.
1
2   6. The rules as it relates to responding to affirmative defenses clearly state under
3
4        Timeliness of Motion to Strike

5        Courts have held that a plaintiff in a litigation has the right to challenge the
6        legal sufficiency of a defense at any time and have interpreted Rule 12(f) to
7        allow a motion to strike at any point in the case; even on its own motion.
         Oregon Laborers-Employers Trust Funds v. Pacific Fence & Wire Co. (D OR
8
         1989) 726 F. Supp. 786, 788; Williams v. Jader Fuel Co. , Inc. (7th Cir. 1991)
9        944 F.2d 1388, 1399.
0
1   7. The Court has Broad Discretion
    8.
2
    9. The decision to strike an affirmative defense is within the liberal discretion of
3      the district court;
4   10.      While motions to strike are generally viewed with disfavor by the court,
5
       the function of the motion is to "avoid the expenditure of time and money that
       must arise from litigating spurious issues by dispensing with" them early in the
6
       case. Operating Engineers Local 324 Health Care Plan v. G & W Const. Co.,
7      783 F.3d 1045, 1050 (6th Cir. 2015) (quoting Kennedy v. City of Cleveland,
8      797 F.2d 297, 305 (6th Cir. 1986)).

                                                            -3-
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 4 of 30



1   11.
2   12.       A motion to strike should be granted if "it appears to a certainty that
3
       plaintiffs would succeed despite any state of the facts which could be proved in
        support of the defense and are inferable from the pleadings." Operating
4
       Engineers, 783 F.3d at 1050 (quoting Williams v. Jader Fuel Co., 944 F.2d
5       1388, 1400 (7th Cir. 1991)).
6   13.       Furthermore, such motions "should be granted where it is clear that the
        affirmative defense is irrelevant and frivolous and its removal from the case
7
       would avoid wasting unnecessary time and money litigating the invalid
8
       defense." SEC v. Gulf & Western Jndust., 502 F. Supp. 343, 345 (D.D.C. 1980).
9   14.
0
    15.      This was in his motion to dismiss on September 25, 2020 5 days before
1
       the plaintiff received his first FOIA response from the US DOL.
2   16.      Their response, supports the plaintiffs' claims of fraud upon the court by
3      Velocity and Ogltree Deakins as the response uncovered the false fabricated
4      FMLA complaint planted in the files of the USDOL on July 19, 2018.
5
    17.     After this discovery, that was filed with this court just as is their pattern,
6      and once caught in a lie, they go silent and never bring this issue up again and
7      move onto the next lie.
8
    18.      In addition in defendants responses of Document 91 and 92 their defense
9
       counsel introduces yet another issue that he probably has charged Velocity 3 or
0      4 billable hours for that is immaterial and irrelevant to these proceedings
1      attempting to bait the plaintiff into going back and re-litigating and issue that
2      has already been adjudicated in his favor. It is nothing more than a petty
       attempt for more revenue/billable hours.
3
4
5   19.      First counsel has repeatedly attempted to minimize the significance of the
6
       states rulings/decisions and judgements claiming that none of them are related
       to the FMLA interference, termination of the plaintiff and FMLA.
7
    20.      This is simply another in a long line of petty denials much like a criminal
8      would do, after the fact.

                                            -4-
            Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 5 of 30



    21.       The most laughable is the one where he attempts to minimize the subject
2       matter of the appeal filed by the plaintiff where he claims the ruling was related
        to "overpayment" and nothing to do with the actions of his client Velocity.
3
    22.       The appeal filed by the plaintiff was directly attributed to the false claim
4       made by Velocity to AZDES where the charge was "Unemployment Fraud"
s       and was not over payment.
6   23.       As typical of their acts they cowardly did this behind the plaintiffs back.
    24.       Only cowards do this type of thing and then when it is time to show up in
7
        court they fail to do so. They again, prefer to let others do their dirty work.
8   25.
9   26.       There is no question it was Velocity who contacted AZDES after they
0       had been stalking the plaintiff and after they found out he had returned to work
        for another organization, then immediately contacted AZDES claiming he was
        committing unemployment fraud by working and receiving unemployment
2       benefits at the same time.
3   27.       This at the same time. They are claiming he was still employed at
4       Velocity.
    28.       While the plaintiff was attempting to move forward, Velocity was still
s
        coming after him time and time again, trying to get him sent to prison.
6   29.
7   30.       This was after they had lost the appeal hearing of June 22, 2018 that both
8
        Velocity and Ogltree Deakins attorneys intentionally failed to appear.
    31 .      It had nothing to do with overpayment and that was not the reason
9
        Velocity contacted AZDES.
0   32.       They are simply sore losers and did everything they could to stop paying
        the plaintiff unemployment. They lied to AZDES to induce them to weaponize
2
        law enforcement to charge him with a felony and send him to prison and at the
        same time, hiding in the bushes and when confronted they would say they had
3
        nothing to do with it, it was all AZDES.
4   33.       As we all know, this attempt failed just like all of the other false claims,
s       allegations and complaint falsely filed by Velocity against the plaintiff.
6
    34.       This in addition to the FMLA complaint filed by Velocity with AZDES
        on May 4, 2018, all of appeals filed by the plaintiff where each lie by Velocity
7
        was reversed, denied and dismissed.
8   3 5.      Now for the 15 th time, they are again attempting to re litigate these issues.

                                            -5-
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 6 of 30



1   36.      IN addition, there was then as it was now, known to the defendants and
2      their counsel, the appeal process to all these decisions/judgements and that was
       to the Maricopa county Superior Court.
3
    37.      They had a total of 40 days to appeal to a higher court and failed to do so
4
       a total of five (5) times.
5           27
                 :!Plaintiff s i\1otion refers to unspecified proceedings with the Arizona Comt of Appeals. See. ECF 82 at I. 2. and 6.
6           28   Plaintiff does not pro\'ide any information about cases in the Arizona state court system. and these reference, likely
                 relate to the administrati\'e appeal process arising from hi s claim for unemployment benefits.
7                                                                           6                       Case No. 2:19-cY-0237-l-K.Jl\1-JDP
                                           DEFF.-IDAlffS OPPOSITIO:-; TO PL.~FF'S MOTIO~ FOR SUMMARY JUDGMENT
8
    38.
9   39.       See A.R.S. § 12-904. Appeals offinal administrative decisions are
0
       assigned to the Appeals Department of the Maricopa County Superior Court,
       which hears and decides all administrative appeals as well as appeals from the
1
       limited jurisdiction courts within Maricopa County. Maricopa County Superior
2      Court
3   40.      If they did not know the procedure to file an appeal to the Maricopa
       County Superior court, then I suggest refresher courses. It is not the
4
       responsibility to advise lawyers who have allegedly pass the bar exam with
5      these procedures.
6   41.
7                     • AZDES determined that Plaintiff was able to work from April 8, 201 8 through ivfa y 19.
8
                         20 18 [ECF 82. Document 4] : and
9   42.
0   43 .      These administrative hearing were not related to simply unemployment
1      benefits. They properly adjudicated the issues Velocity filed against the
2      plaintiff related to his termination, his FMLA status, his ability to work etc.
       All of these whether counsel wants to recognize them or not are the same issues
3
       in this case.
4
5   44.      If one of the over 900 attorneys at Ogltree Deakins including current
6      counsel would have appeared at these appeal hearings they would know this
       instead of being a three (3) year old Monday morning quarterback who can ' t
7
       read or understand the significance of these judgements.
8


                                                               -6-
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 7 of 30



1   45.     The court properly adjudicated and ruled that the plaintiff was unlawfully
2      terminated by Velocity and it was done not for misconduct. This decision was
       made, upheld, and all appeal attempts by Velocity and Ogltree Deakins were
3
       denied and dismissed.
4

5   46.     By default whether they want to recognize this or not, the plaintiff was
6      terminated while on approved FMLA from Velocity.
7
    47.      In defense counsel document 83 filed on August 13, 2021 counsel after in
8      prior pleadings admits that the plaintiff "While on Job-protected Leave
9      under the FMLA, plaintiff files suit in the Unites States District Court of
0      Northern Illinois:
1
      The two issues related to the interference by Velocity have already been
2     established and confirmed by Ogltree Deakins attorneys and by the prior ruling
3     and judgment by the Arizona Court of Appeals.
4     1. The plaintiff was unlawfully terminated
      2. The plaintiff was on approved FMLA medical leave from Velocity that
5
      began on February 20, 2018
6     3. He was terminated on March 15, 2018 before his FMLA medical leave
7     ended and done unlawfully.
8
      So what is being disputed?
9
      There is no dispute to any of these issues before this court and the plaintiff is
0     entitled to an aggravated Summary Judgement against the defendants.
1
            11          C.     While on Joh-Protected Leave under the FMLA, Plaintiff Files Suit in the
2                              United States District Court for the Northern District of Illinois
             12
3
            13          On May 8, 2018, Plaintiff, proceeding pro se, filed a lawsuit in the United States District
4
            14 Court for the Northern District of Illinois, Garrison Jones v. Velocity Technology Solutions, et al.,
5
             15 Case     o. 1: 18-cv-03288.    He alleged numerous causes of action, including harassment,
6   48.
7

8


                                                       -7-
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 8 of 30


l   49.      The defense counsel has accused the plaintiff of "rambling" on multiple
2      occasions. Well, it is a documented fact that I suffered a major stroke and a
       near death ex enence.
3
4                        Case 2:19-cv-02374-KJM-JDP Document 43 Filed 09/25/20 Page 8 of 9

5
                       such a challenge. rbe complaint must contain sufficiem facmal infonnarion rhat. accepted as trne.
6
7                  . , states a claim for reliefthar is plausible on its face . .-J.shcroft ,·. Iqbal . ."56 U.S. 662. 678 (2009):

8                  3 Bell .lrl. Co1p. r. fao111blr. 550 .S. 5-1-1. 570 (2007). TI1e complaint must contain a sh011 and

9                  -I plain statement of the claim showing that the pleader is entitled to relief. Fed. R. Ci,·. P. 8(a JC J;

0                  5 Jol,11s011 ,. Cirr ofShelbr. 135 S. Ct. 3-16. 3-1 (201 -1). The Firsr Amended Complaint does neither.

                   6           The First Amended Complaint consists of a long. rambling recitation of the many causes of

2                  7   action that this Coun and Plainriff previously dismis eel relating to harassment and discrimination.

3                  8 Plaintiff does nor plead any facts to support these claims and rherefore they musr be dismissed.
    50.
4   51.
5   52.      Now, he can't say "I did not say that because it's right there in black and
       white.
6
    53.      He can't transform it into something else like a glass of lemonade.
7   54.      I have a medical excuse for my disability.
8   55.      I can counter that and asked the same. What is your excuse for lying at
9      every breath you take?
    56.      In addition what is your medical condition other than the motivation
0
       for money, billable hours and revenue, that allows and prevents you from
       seeing the truth or the medical condition that allows you to see/put and replace
2      words that are not there, and transform thank-you letters into FMLA
3
       complaints? ?????.
    57.      What medical condition is that?
4
    58.      There were people I saw that had less of a stroke than I had that are
5      deformed and have lifelong disabilities. I am blessed and fortunate to have
6      survived and still able to function in life.
    59.      There is one thing my stroke did not take away from me and that is the
7
       ability to spot a liar from 100 miles away and the ability to detect and isolate
8


                                                               -8-
               Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 9 of 30



      a lie with the truth. You might want to have a stroke maybe it will teach you
2     something other than how to lie ............... .
3
    60.     To add finally, I actually do not know when I am rambling, repeating or
4      duplicating statements, however, I do know when you are lying.
s
6   61.
    62.       The plaintiff Garrison Jones commend this court in its recommendations
7
       this is the third (3 rd ) such dismissal of defendants motion to dismiss because
8      they simply do not have a case whatsoever. Their Motion to Dismiss and their
9      latest Motion for Summary Judgement Document 83 in what they describe as
0      an      "Alternative Motion to Dismiss" and not a summary judgment where
       they are claiming that the federal criminal acts of fraud as well as other
1
       criminal general release claims umbrella.
2   63.       However, the defendants have submitted to this court a document that
3      clearly states it is "inadmissible in any proceeding"
4
                 9. No Admission of Wrongdoing. Jones acknowledges and agrees that the
s
          Released Parties expressly deny any liability or wrongdoing and this Agreement is not ~n
6         admission of liability or wrongdoing. Jones fuiiher acknowledges and agrees that this
          Agreement is not admissible in any proceeding as evidence of or an admission by the
7
          Released Parties of any viol ation of any federal, state, or local laws.
8
9

0

1   64.      In addition it contains claims that cannot be release by an
2      agreement. They have attempted to release claims under the Fair Labor
       Standard Act that cannot be release without theXXXXXX
3
    65.
4   66.     According to an old Department of Labor rule, FLSA claims may only be
s      waived in a settlement agreement that is made under court or DOL supervision.
6
       This means that in order for the employer to resolve such claims, the plaintiff
       must have filed suit or initiated an administrative investigation of the
7
       employer's pay practices. The Fourth Circuit and other appellate circuits have
8      upheld the validity of this regulation.

                                                    -9-
                 Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 10 of 30


1    67.
2    68.      The Fifth Circuit stood as an exception to this position, interpreting the
        DOL rule to apply only to attempts by employers to prospectively release
3
        FLSA claims. However, last week the Fifth Circuit, in Bodle v. TXL Mortg.
4
        Corp., restricted its prior position on release of FLSA claims. In this case, the
5       plaintiffs had settled a non-compete dispute with the employer and had signed
6       general releases of claims. They then filed a subsequent claim for overtime
        payment. The defendant sought to dismiss the claim based on the prior release.
7
     69.
8    70.      The Fifth Circuit rejected this position, stating that private releases of
9       FLSA claims only work when the underlying dispute that leads to the release
0       involves unpaid overtime or minimum wages. General releases obtained in
        unrelated matters or releases signed in the absence of any known dispute
        between the employer and employee will not act to prevent later FLSA claims.
2       There was no claim or allegation in respect to any unpaid overtime and
3       m1n1mum wages.
4 In addition, as the plaintiff has repeatedly stated he cannot release a claim where the
  claim was filed by the defendants in a conspiracy to commit fraud upon the United
5
  States government in violation of The general conspiracy statute, 18 U.S.C. § 3 71,
6 creates an offense "[i]f two or more persons conspire either to commit any offense
7 against the United States, or to defraud the United States, or any agency thereof in

8 any manner or for any purpose.

9     71 .

0
      n. The statute is broad enough in its terms to include any conspiracy for the
             purpose of impairing, obstructing or defeating the lawful function of any
1
             department of government ... (A) any conspiracy which is calculated to
2            obstruct or impair its efficiency and destroy the value of its operation and
3            reports as fair, impartial and reasonably accurate, would be to defraud the
             United States by depriving it of its lawful right and duty of promulgating or
4
             diffusing the information so officially acquired in the way and at the time
5            required by law or departmental regulation.
6
7     73.    To conspire to defraud the United States means primarily to cheat the
8        Government out of property or money, but it also means to interfere with or

                                                - 10 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 11 of 30



      obstruct one of its lawful governmental functions by deceit, craft or trickery, or
2     at least by means that are dishonest. It is not necessary that the Government
      shall be subjected to property or pecuniary loss by the fraud, but only that its
3
      legitimate official action and purpose shall be defeated by misrepresentation,
4     chicane or the overreaching of those charged with carrying out the
5     governmental intention.
6

7   74.      There is no question or dispute that it was a conspiracy to defraud the
8
       government and specifically the USDOL where Velocity and Ogltree conspired
       to plant evidence of an FMLA complaint in the files of the USDOL and as they
9
       have done in the past attempted to "FRAME" the plaintiff Garrison Jones as
0      the person submitting this false fabricated FMLA complaint with the USDOL
l      on July 19,2018.
2
    75.     They then in a complicit conspiracy attempted to cover up this and other
3
       criminal violations of federal law and fraudulently conceal them intentionally
4      from the plaintiff Garrison Jones, up until it was uncovered and then they are
5      now attempting to claim it is now transformed to an 'unknown claim".
6
    76.    It is not an unknown claim as it was known to the defendants prior to
7
       August 2018.
8             I964, the Employee Retirement Income Security Act, the National Labor Relations Act,
9             the Labor Management Relations Act, the Family and Medical Leave Act, the Fair Labor
    77.       Standards Act, the Occupational Health and Safety Act, the Americans with Disabiliti_es
0
    78.       The court granted in part the defendants motion to dismiss but there is no
1
       clear indication in its order Document 87 what part is being granted as the only
2      thing only relief the seek is dismissal of the complaint claiming again the
3      plaintiff deserves no relief again reverting back to the unconsciable, illegal,
       unenforceable agreement that had not been submitted to the court until now 11
4
       months later. There is no such evidence or exhibits at the time this motion was
5      filed that could give anyone any existence of it and they have at that time not
6      done or used any offer of proof.
7   79.       The motion just as it is now should have been denied in its entirety.
8


                                                 - 11 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 12 of 30



    80.      Even when the court has the third motion for Summary Judgement in the
2      courts possession that they are calling and "Alternative motion to dismiss" the
       court still denied Document 43 so there is no difference in the content of either
3
       as they are again claiming the same thing.
4   81.      As in the prior two denials they were dismissed in entirety and as such so
5      should this one and the Motion for Summary Judgement because all contain the
6      same reasons for dismissal.
    82.      The unconsciable, illegal, enforceable agreement is not under the
7
       jurisdiction of this court, it is under the laws of the state of Arizona.
8   83.      In the case in Northern Illinois an Order was submitted on December 19,
9      2019 after this complaint before the court was filed where Judge Jorge Alonso
0      specifically denied his motion to vacate the judgment but Stated at the end of
       his order "If the plaintiff seeks relief from the obligations of the settlement
1
       agreement, he should file a new case in an appropriate court.
2
                            For the foregoing rea sons, plaintiff' s motion provides no basis for the Comt to disturb its
3                    judgment in this case. If plaintiff seeks relief from the obligati ons of his settlement agreement
                     with Velocity, he should file a new case in au appropriate comt.
4

5
6
                     Date: 12/1 8/2019
7                                                                         Jorge L. Alonso
                                                                          United State District Judge
8   84.
9   85.
    86.      That court, is the state of Arizona the state court and forum in the illegal
0
       agreement and the state that Ogltree Deakins is attempting to avoid and give
1     jurisdiction to this court and the state of California.
2   87.      The plaintiff Garrison Jones did not make any assumptions of the risk of
3      "unknown claims, the unknown claims were specifically and intentionally,
       hidden, surprises, omitted and fraudulently conceal from him by the defendants
4
       and their counsel from Ogltree Deakins.
5   88.      The USDOL in their FOIA response of dated June 8, 2021 confirm that
6      Velocity and Ogltree Deakins prior to August 2018 received a copy of July 19,
7      2018 false fabricated FMLA complaint and had it in their possession before
8


                                                   - 12 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 13 of 30



1      August 16, 2018 and the complaint number 3850645 was intentionally omitted
2      from the document.
3
    89.
                            90.     Denials of Motion to Dismiss
4   91.      The court on multiple occasions and orders have repeatedly denied the
s      defendants motions to dismiss this case including the latest denial of their
6      Document 43 Motion to Dismiss on August 16, 2018
    92.      As stated they have a Motion for Summary Judgement that again contains
7
       the same 'general release claim that has already been denied in its entirety
8   93.
9   94.
0   95.      This court has already denied a prior order Document 29 denied motion
       to dismiss in its entirety Document 5 a Motion to Dismiss that included the
1
       same defense of claiming the "general release" as the reason the court should
2      dismiss the complaint. Yet here they are once again in front of a different
3     judge attempting to re-litigate an issue where an order has been previously
4      denied with the same ole fabricated defense or release claim, the exact same
       tactic they have used in the past that was dismissed, and denied.
s
    96.      xxxxxxx
6   97.      The court on its own merit and reviewed denied the entire motion
7      Document 5 filed on May 5, 2020 where they were claiming resolution in a
8      prior litigation and the general release. They did not grant any portion of this
       motion.
9
                26
0
                     1Among    the multiple grounds for early dismissal of this caseis that Plaintiff preriously filed and dismissed ,rith
1
                 27 prejudice arirniallyidentical actioninrolring the samepartiesand claimsin the Cnited States District Conn for the
2
                    \orthem Dis1I1ct of Illinois. Plaintiff filed that case in ~lay2018. the parties senled theme. and Plaintiff signed a
3           Ldocx28 general release. Plaintiff dismi$sed that me ,rith prejudice on Augt1st16.2018. Jonesr. Veloci0·Tech110/ogy So/11tio11s,
4                   et al. (N.D.III.). No. I:l8-cr-03288.
s                                                                               3                       CaseNo.2:I9-cr-023i4-KJ~I-EFB
6                           SPECLillY APPEARING DEF~A.'IT VELOC!ff TEC!l'lOLOGY SOLUTIO~S.~cs ~!OTION TO DISMISS PLA!Nillf'S cm!PLAl!\1
    98.
7   99.     The court did not grant in part any of their motion to dismiss, it was
8      denied in its entirety.


                                                                    - 13 -
                Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 14 of 30



1   100.         As well the court on August 16, denied their motion to dismiss
2   101.         Document 29
                         Case 2:19-cv-02374-KJM-EFB Document 29 Filed 07/31/20 Page 2 of 12
3
4
                         for111a pa11p<'ris is granted: the complaint' s claims, with the exception of au interference claim
5
                    2    under the Family Medical Leave Act against \'elocity. are dismissed for failure to state a claim:
6
                    3    and plaintiffs motion for sanctions is denied. Fm1her. it is recommended Yelocity's motion to
7
                    -+   dismiss be denied.
8   102.
9
0
    103.    However, the court in its order granted in part their motion to dismiss
    104.    The court in this case denied their motion in document and court order 29
1
      dated August 29, 2020
2   105.    The court did so twice in its order in Document 5 page 2 at 4 and       page
3     3 at 10.
4
    106.   The court has in rulings/decisions from prior proceedings that was
5
      requested from the plaintiff received in Document 82 on August 9, 2021
6          19            The Motion to Dism iss [DKT 43] provides the Court with adequate grounds to di smiss the

7          20     Complaint and, to the extent it is deemed properl y filed. the F C.                 everthclcss. because the

           21     Sett lement greement pro ides an additional, independ ent basis to tenninatc this ca e, Vcloci t file s
8
           22     thi s Motion as an alternative   10   its Motion to Di smiss.
9
0
    107.    Should also denied and dismissed in the courts decision to deny and
      dismiss as well.
2   108.    They have never offered in this case and in any of the other
3     administrative proceedings any evidence what so ever that has in anyway been
4     successfully submitted as a counter-claim to counter any of the evidence and
      exhibits by the plaintiff. Instead, in an act of desperation that have done as
5
      they always have and abandoned their latest lies and failure and move on to
6     other false unproven claims and allegations to misdirect this court away from
7     the real issues of this case and only done so because they have been caught
8
      committing fraud upon this court and in their Document 83 submitted finally


                                                                   - 14 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 15 of 30



1     the "Alamo Defense document that not only proves fraud upon this court but
2     felony fraud against the United States Government. They simply do not case at
      this point but have confirmed every actuation the plaintiff has proven to be
3
      true.
4

s   109.    Their motion to dismiss Document 43 and Document 83 both should be
6     denied and dismissed in their entirety.
    110.    There is no doubt that the plaintiff was terminated while on FNLA and
7
      was done so unlawfully, and a direct act of interference and retaliation by
8     Velocity.
9   111.    In addition, they and their attorneys at the time he was terminated thought
0     they had plausible deniability as to hide and cover-up his termination because
      on January 17, 2018 they revoked his access to Velocity corporate email, then
      on January 23, 2018 cancelled all his health care benefits and finally on
2     January 29, 2018 revoked and removed his access to all Velocity systems.
3

4   112.   However, they began the cover-up that exist to this day that he was not
      terminated.
s
6   113.    They want this court and others to believe none of this happened and that
7     his termination on FMLA was a mistake or erroneous.
8
    114.   They want this court and others to believe his employment ended on the
9
      same date of the unconsciable, illegal, unenforceable agreement on August 16,
0     2018 and that none of the documented events happened between January 2018
1     and August 2018.
2
    115 .   They want this court to believe he was still employed and receiving
3
      wages and his health benefits premiums were being paid by Velocity all
4     this despite the facts and that again they were cancelled by Velocity in
s     January 2018 after they reneged on a promise to collect them after he returned
6
      to work but cancelled them in retaliation of him filing a complaint with HR.

7
    116.   They want this court to believe they were "negotiating the "terms of his
8     separation of employment".

                                         - 15 -
               Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 16 of 30



1

2

3                                                                                      OOLETltU, DEAKINS; lll.4811.

4           Oqletree                                                                   S.'10,J( & 81'f.WAl1', !1',C.
                                                                                       /ltl(lft, ")a1 (If /,mr

5           Deakins                                                                    R ~ 08Jrr, Ill, utte 100
                                                                                       1-m BIN Cllmlhti:t 1W
                                                                                       ~>.'!.-.SOI'


                                                                                       ~--
                                                                                       Tdtp.1t1nt: 6tq;17t,Jl(l)
                                                                                       Ptn'Alik: 61'.ll.7'1SJ7SO
6

7
           Clirlsqiha J. Mti.!lm
8          w.m.mo
           ~m1;,.w.mcburgii~
9          Juiy 23, 201&

0          Via Fu 1111d l""mt Clm U;S. Miil
           Ari1.oti.l.0cpar!.mtf11 QfEcomm Scrucity
1          oma, of Appeals
           1951 W. ~Road, Sll.'10 400
2          Pboerux.AZ&50l5
           ~ No. (602) 257•7056
3           RE: U11atnpl.oymen.t lllS\IDll!Cll Clllim. Gmison Joo:is
                Ariznnll Appeal No. U l5~53~2~1
4
           To Wlmm It May Conocm:
5
                    This firm reprcset1ts Ve4oei.ty Technology Solutkms, Inca ("Verocitf m "Employarj, in
6          ~ ! \ ~ witli.Gruri:900 Jones1s ("'Cbnmmt') claim for 1m.tml)loyme.nt mflts Wore Iba Ariaooa
           l:Mpartmtnt of E£,,0D0mic Sl!ffl'ILy. We write ro ~ tn Reopeo the Decision ,af lb.e App~
           Tob'unal1 datbd June 22, 21118, Mi.lob found tlm Mr. Jones qlltlfiiies; for benetits because he WM
7          di~liargcd fl'(lttl employme t, biJl nLJt fur willful llr negllgefll mJ~~t 11w Appeal 'f ~       'i
           decision sbowd be O'ltrt'llffll'l ~ Mr, Joocs bas l;i:ai cmpklyal by V,c:l.ocll)' ftom the day ~
8          filed for unemplo~ benefiuro tfmday.
9                    As Ill\ inllial rr.attet, Vclm.ilY $hiouhl llCil be i;mtudcd ft.om reqUQ'!mg lbat tho Appeal
           tribtma.l's decision ttcl)illmll bec:lluse it cm show ~able neglect Vclociiy bad good ~Oil
0          »ot l o ~ aHhe hcl!fflg ~ tho appcnl triooml onJwio 22, 2013, A1 Velocity OOIIIIDl;ltU~c:l
           in iti font 21, 2018 call to~ AJ!pe81 Tlibunal; Mr. J!W5 and Veloctty have bi:fflnegotialins !ht
           ttHJ1s of hlii stpatation trom tm:ploymt:nt. Vdoc.jty bdieval Iha! appeirlug bd°Q.~ Ult Appeal
           r l:liltmal to conttsl Mr. j ~;~elltlbllity for lllltl~ loym~n.t ooiefit.'l would d1sturll those dlffli.Ht~.
2          Vek1cey· iIVl Qiilmant have wn.thrlltd thcir negoolilMls, aDd hope; w sOOJ1reach frl emieb.lJte
           agm.111.cllt 00¢ unfomuiatcly lhti 1w yd 00 OCCllt,   ~



3                   Ncwrthde11, Mr.Jones is J\-0.UJiaible fon:imemploymcnt benefits bet& be is mil tmployed
           by Voloclty. Under A.Its. , 23-"nl.onlyan Kuncmpfo~irum'lduaf" is eligible iMtiiiclVe<befiefllS,
4          A ~ i9®tmtd ''unemployed with mpot;,t wmy week~ whiclJ. the iDliivid.cull ~ no
           s:rv~ell(!wltti re-~pectto which oo wfi£-es lll'.CJ111yabl.Gtotbein.dividual .. • A.IUl. t n.621. w~
5          ool!Sfiluto ••in ~ a for Sllrvietj ft-om wlintt.\ier so~. il:lel.\!diog oommisst012s, borlllSC$,

6
7   117.
8


                                                                                  - 16 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 17 of 30



    118.    The fact is that he was terminated in March 2018, before the date he was
2     able to return to work March 22, 2018 by his physician, a document in the
      possession of Velocity since January 2018 and that after he had been
3
      terminated the plaintiff within 30 days received multiple offers of employment
4
      from multiple organizations.
s
6                       To:       Vislu1u Laljie <VLALJIE(a~jlunc.org>
7                       Date: 4.1 9,1 2018 8:42 P t1
8                       Subject: Re[2]: GmTison Jones Oiler Letter
9                       I need a couple days to go over this ,vith fanril)
0
1
                        Monday, 09 April 201 8, 11 :25AM -05 :00 fr0111 Vislu1u L,
2
                        vlaljie5 6(> (q indeeden1ail.con1:
3

4                       Garrison,
s                       I sent . ou an en1ail on Frida) that ,ve did get approval fro
6                       your the offer at 160k. Any ,vord'?
7
                        Please let 111e know
8
9
                        Vishnu
0
1

2                       Vishnu Laljie
3                       Director of Talent Acquisition
    119.
4   120.
s
6
7

8


                                          - 17 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 18 of 30



1

2

3

4
             CMonroe Hospital
s           June 14, 2018
6

7
            Garrison Jones
8           16152 W Durango St
            Goodyear, AZ 85338
9
0           Re:    Offer of Employment
1
            Dear Mr. Jones,
2
            We are pleased to extend this offer to you to join Monroe Hospital as IT Application Analyst - Supply
3
            Chain Management.
4
            Your statting compensation will be $130,000.00 on an annualized basi , payable bi-weekly. As an
s           employee of Monroe Hospital, you will be eligible for benefits we offer generally to our employee ,
6           wh ich cmTently include: Paid Time Off, 40 I(k), Medical, Dental and Vision for you and your
            dependents. All compensation and benefits are, of course, subject to change at any time, upon
7
            appropriate notice.
8
9
            By signing be.low, you acknowledge that you are not relying on any promises that are not set out in
            this offer letter in deciding to accept this offer of employment.
0
            lt is a condition of this offer that, before commencing employment1 you sig11 a Mutual Agreement to
1
            Arbitrate that contains additional requirements for the protection of Monroe Hospital, a copy of which
2           is enclosed.
3
    121.
4
    122.    The later he accepted.
s   123.    Now, as the plaintiff has repeatedly illustrated Velocity has been coming
6     after him time and time again and prior to his acceptance in this position where
7     he was a corporate employee of Prime Healthcare based in California, he was
      assigned a worksite at one of their facilities in Indiana as they knew of his
8


                                                          - 18 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 19 of 30


1     recent recovery from a stroke and did this to cut down time travel and provide
2     coverage for the eastern section of the country for multiple hospitals.
3
    124.    Now claiming after stalking the plaintiff Velocity found out he was
      working for this organization, in the state of Indiana immediately contacted
4
      AZDES and filed a false complaint claiming he was committing unemploymen
5     fraud (a felony in Arizona).
6   125.    Who else had the motivating interest to do this other than Velocity? The
      plaintiff was working for a California organization with facilities all over the
7
      country and a state Agency where he used to live and a state agency he just
8
      appealed and was awarded monetary unemployment benefits against his former
9     employer who terminated him and as he is attempting to move forward, return
0     to work after a near death experience, he is stalked and false accused of felony
      employment fraud by his former employer.
1
    126.
2   127.    This was done to induce AZDES to do their dirty work, induce them to
3     contact and weaponize law enforcement to charge and convict him of a felony,
4     send him to prison to stop from paying $240.00 per week in unemployment
      benefits that he was awarded after his successful appeal on June 22, 2018.
5
    128.    At this time they claim he was still employed at Velocity and receiving
6     health benefits they claim to be paying for on his behalf, knowing he was
7     employed at another organization and at the same time, they are filing felony
8     fraud charges of unemployment fraud against an employee they claim to be still
      employed.
9

0   129.    Keep in mind, they did this behind his back yet again which is their
1     tradition and what cowards to and when it was appealed by the plaintiff, they
2     again intentionally failed to appear at the hearing, relying on AZDES and the
      Arizona Court of Appeals to again do their dirty work for them,
3
4   130.     The court already has in their possession the decision in that appeal.
5     Again, despite knowledge and the so called agreement that they claim would
6
      prevent the plaintiff from receiving any monetary awards from his employment
      and the opportunity to present it to the Arizona Court of Appeals over a year
7
      later, they failed to do so, in another documented instance of avoidance in the
8     state of Arizona by Velocity and specifically Ogltree Deakins.

                                         - 19 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 20 of 30



1   131.
2   132.
                                133.     Unknown Claims
3

4   134.    Defendants attempt to include and categorize the discovery/uncovering o
5     the false fabricated FMLA complaint they planted in the files of the US
6     Department of Labor does not qualify as an "unknown claim" as it is their
      documents submitted to the US Department of Labor on August 24, 2018 by
7
      Ogltree attorney Jennifer Colvin that are attached to it along with
8     communication from the US Department of Labor that show that prior to
9     August 2018, that Velocity and Ogltree Deakins received copies of this FMLA
0     complaint and as such knew of its existence and that they intentionally
      fraudulently concealed it from the plaintiff and excluded/omitted any and all
1
      identifying information ( complaint/charge number) from the illegal agreement
2     from him as not to alert him or anyone else of their inducement and fraud.
3

4   13 5.   Neither Velocity nor Ogltree Deakins never intended or anticipated he or
       anyone else would ever discover this or the federal criminal violations of the
5
       law they both committed prior to the agreement.
6
7   136.    Paramount in the issue to this court is the fact they are attempting to
8
      illegally interpret and modify the same agreement that was drafted/created by
      them to now include all of the criminal uncovered elements that only implicate
9
      them further in all of the illegal activities.
0

1   13 7.    This including intentionally not a single defense to the "unknown claim"
2
       anywhere in their pleadings since it was uncovered and now attempting to
       modify and change the jurisdiction and state governing law of the illegal
3
       agreement from Arizona to California, claiming California laws are "similar"
4      the most laughable attempt I has seen so far. It is nothing more of the same
5      approach of avoidance and attempt to gain an advantage. None of the events in
6
       connection to the agreement occurred in California except the criminal
       violations uncovered by the plaintiff.
7

8   138.

                                          - 20 -
                Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 21 of 30



1

2   139.
    140.
3
4
5                               Transformations
6
    141.     The plaintiff has multiple serious concerns in relation with Ogltree
7
       Deakins attorney Anthony Decristoforo who has seen too many Transformer
8      movies or the court must order him to complete "drug testing" with negative
9      results" before he is allowed to return or proceed in these proceedings.
0   142.     He has shown several instances of making quotes about "evidence" that
       he claims to be in pleadings filed by the plaintiff as well in other documents
1
       that simply do not exist time and time again.
2   143.     None of the statements he has made to deceive this court were ever
3      located in the locations he claims they exist at the location he claims.
4   144.
    145.     First, he wants to transform a thank-you letter to the US DOL into an
5
       FMLA complaint.
6   146.     Second, after being caught red handed in planting evidence of an FMLA
7      complaint in the official records of the US DOL he wants to transform it into
8      an "unknown claim"
    14 7.    Third, he wants to transform the filing of an complaint by the plaintiff in
9
       Northern Illinois in his mind as a negative bad thing to do claiming and I quote
0          11          C.     While on ,Job-Protected Leave under the FMLA, Plaintiff Files Suit in the
                              United States District Court for the Northern District of Illinois
           12
2                      On May 8, 2018, Plaintiff, proceeding pro se, filed a lawsuit in the Un ited States District
           13
3
           14 Court for the Northern District of Illinois, Garrison Jones v. Velocity Technology Solutions, et al.,
4
           15 Case No. 1:18-cv-03288.         I le alleged numerous causes of action, including harassment,
5
      " 16 discrimination, and other employment-related claims. See, Defendant's Request for Judicial Notice
6
7

8


                                                          - 21 -
            Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 22 of 30



1   148.   This knowing that the plaintiff had been terminated unlawfully over two
2     months ago while on FMLA and in his previous pleadings to this court he
      claims the plaintiff was "not eligible for FMLA or for FMLA protection".
3
    149.   However now he must have watched a "sneak preview" of an unreleased
4
      Transformer movie as not he claims he was on approved
s     "Job-Protected leave under the FMLA".
6
7
    150.     In his last transformation on Pages 5 and 6 he reverts back to a 3 rd
8     grade Psych 101 tactic where he reduces the font on Page 5 at 25 for no
9     reason from a 14 to a 6. Here he changes the font 3 separate times, for no
0     reason, making it hard to read. In most circumstances, people will skip of
      these sections and move on to a section that is back in the normal font size
1
    151.     This is nothing more than a deliberate act concealment, deception on
2     the part of the attorney, Anthony DeCristoforo. He does not want anyone to
3     stop and concentrate on his deception he wants them to concentrate on the
4     distraction and not the intent.
    152.     He then changes back to a different larger font. By all intentions, this is
s
      no more than a "[petty" Jedi mind trick to draw attention away from his
6     "transformation" where he is inducing this court into a decision to obtain
7     jurisdiction over an inadmissible, unconsciable, illegal, unenforceable
8     document. Petty at best.
    153.
9
                                        154.    Arizona
0   155.     This directly attributed to the knowledge by Ogltree Deakins attorney of
1     what they did as a law firm in the state of Arizona and specifically against the
2
      Count of Maricopa County, the jurisdiction that they would have to file any
      litigation with to attempt to litigate the illegal agreement. Arizona is the last
3
      jurisdiction they want to go to.
4   156.     Included is the letter if you want to call it is a threat to enforce the illegal
s     agreement from July 19, 2019 from Ogltree Deakins attorney Jennifer Colvin.
6
    157.   Here she claims "at this time Velocity" Velocity does not want to
7
      enforce the agreement"
8


                                            - 22 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 23 of 30




                                                                                              OGLETRH. DE.Uu:SS, SASH,
2                                                                                             ~!O.U.: & STEWART. P.C.


3                 Ogletree                                                                    .fr.~n,Q_l; a; la-•
                                                                                              155K \\"rlHDrn-e.. S-.D!!·HCO
                                                                                              Cluca?o. n. 600J6

4
                   Deakins                                                                     ~!phon!: m-·ss-L
                                                                                              F<lGU!tle: 3 . -S 7.~J9
                                                                                              W\NO~.com

s                  Jermiier L (4:1in
                   rn-s>S-12~
                   Jamifer.co:11r,:?o ~.com
6
                                                                Augu:t _6 __019

7
                   Gam:on Jone:
8                  garriso11jo11.:sq 0111/oolr.c-om

9                           RE :       Jone: -and- \\uocity Technology So!unon:. Inc.

                   Dell" ~!r. Jone::
0
                          k ~-ou may rec al . you and I met la:t ,ummer in Ogletree ·, Chicago. Illinoi: office when you
                   came m to :ign the attached : ettlement agreement (the ··Agreement.. ) "·1th Veloc1ry. In e.:-:change for
                   you :ignmg the Agreement and relea: mg al c aun::. agam:t the relea;ed pame-:. ll.!Illed m the
2                  Agreement. Ve oc1ty paid you a hand:ome :um of S 0 1 .500. \"eloc1ty fulfilled 11: obhganon under
                   the Agreement and p;ud you the fuJ amount.
3
                           .-b part of the Agreement. you agreed. among other tbmg: . ··not to make any di:paragmg
                   :tatemenl'; or remark: regardmg .. \·elocity or any of the relea,ed pame: . You al:o agreed that 1f you
4                  do :o. \"eloc1ty may : eek damage:. mcluding attorney:· fee:. Now. unfortunate. y. 11 ha: come to my
                   atte.nnon th.11 you han begun : ending a :ene: of email: and etter: to mdindua: at Ve oc1ty. Infor
s                  and other parne:. and that you ha..-e m-itten to the )lew York Time: pubhcanon . In each in:;tance.
                   your conduct ha: ·,"lolated the plain term: of the Agreement.
6
                          De:.pue your conduct m v-iolation of the Agreement. at thi: rune \"eloc11y would prefer not to
                   be forced to enforce the terms of the Agreement through linganon. Howe,·er. your conrmued
7                  nolanon of the Agreement wul force u: to do :o. Thu:. we imp ore you to unmediately di:.continue
                   makmg di:.pangmg comment: about Velocity and from taking any other action: m violation of the
8                  Agreement.

9                          La:tly. we under:tand from your communication that you han had difficulty obtaining a new
                   po-.mon. I cannot pretend to know why other: ha1·e elected not to employ you. but Ve oc1ty can
                   a::;ure you that 11 ha: not engaged m the conduct you ai.!ege and ha: made no attempt to pren.nt you
0                  from obtaining gamful employment. \\"e wi:h you all the be:.t in the future and. again. imp ore you
                   to di:connnue your campa.1gn agam:t Ve oc1ty.
1
                                                                   Sincere.y.
2
                                                                   Jennifer L. Co nn
3

4   158.
s
6

7   159.    In reality neither Velocity nor Ogltree Deakins had any intention of filing
      any litigation to "enforce this illegal agreement. Everything said about
8


                                                                 - 23 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 24 of 30



1     Velocity and all their unethical, illegal, criminal crimes as well their
2     fraudulently overbilling their customers can be proven even today.
    160.    After months of being harassed, stalked and cyber-stalked by Velocity
3
      and finding out they had filed multiple false claims against the plaintiff, he
4     began to fight back and fought back with undisputable proof. Then Velocity
s     like big babies went and called their watch dogs at Ogltree Deakins crying now
6     that they have been exposed with the truth. The problem is in the words of Jack
      Nicholson, "They can't handle the truth"
7
    161.     This was on August 26, 2019 and if they had grounds to enforce or
8     grounds for litigation they would have done so. They did nothing for over 2
9     years.
0   162.     The reason why they have not done anything is because they knew they
      had to go to the state of Arizona to do it, the same as the current attorneys.
1
    163.     This is why they why the state of California transformation and the
2     intentional effort then and now to avoid going back to the State of Arizona for
3     anything.
4   164.    It really does not matter if they want to any court in this country because
      as soon as the court sees that agreement is "inadmissible" they will decline
s
      and dismiss any litigation and Ogltree Deakins knows it.
6   165.     This is where he is attempting to transform this unconsciable, illegal,
7     unenforceable agreement into something it can and it is not, a contract
8     governed by the laws of the state of California and not a contract governed
      by the state of Arizona. It is not the states of California or Arizona and
9
      their "interpretation it is the transformation interpretation of Ogltree attorney
0     Anthony Decristoforo who thinks that he and Ogltree Deakins have a better
      advantage in California and not Arizona.
2
3
4

s
6
7

8


                                         - 24 -
                 Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 25 of 30


    ~5          A release of claim                  i · ··go emed by the principle · of local la\! , hich appl                                              to [the)

2   ~6   interpretation of contracts generall ." United Commercial Ins . . en'ice, Inc. ,·. Payma ter C01p., 962
3   n    F.2d 853, 856 (9th Cir. l 992) (internal ci tations omitted . The                                           cttl ement           grecmen t include an
4
    ~8   Arizona choice of law pro i ·ion: "The Partic · agree thi ·                                      grcem nt will be go                      med b     nzona
s
                                                                                       5                                  C sc lo. 2: l9-c,-02. 7-t-KJM-JDP
6
                           \II \IORASl)l '\1   m   f'<ll'-TS .\ ,o .,l TIIOR ITI TS 1-.: l 'PPORT or \IOTIO'- I OR ~l \1\1\RY Jl 1)(,\11 '-T

7
8
9
          Case 2:19-cv-02374-KJM-JDP Document 83-1 Filed 08/13/21 Page 6 of 7
0
1
         law." f Declaration of Jennifer 'ol m tn ·upp rt of Defendant' · Motion for ummary Judgment il 3.
2

3
4        166.
s                  24

6                  25   ~ Although the parties agreed that Arizona la,1 ll'ould gowrn the Se11lc1111:nt Agreement. California la11 i, ,imi lar. When
                          rnnsidcring a rdcasc. the coun ,hould ..gi, c cITect to 1hc pariie, · mu1ual inli.'nt a~ it cxist,;-d" 11 hen they entered into
7                  26     their agreement. .\larder r. Lope:. 450 FJd 445. 449 {9th Cir. 2006) (quoting SArh11w 1·. Ffe111111i Co.1. -l5 Cal.App..:lth
                          1353 {1996 )). Ab;,cnt ambiguity or unccnainty in the agreement. the partie, · intent ,hould be infcm:d from the
8                  27     language in the rclca,c. /d. {citing Cal. Ci1. Code~§ 163 •. 1639) . .. ·Where contract languagi: 1~ dear and explicit and
                          doc, not lead to ab,urd result. [the court] a~cc11ain, intent from the 11rittcn krn1s and go[c-,] no further. ' .. Sholl' 1·
9                 )8      Rege111.1 of /lnir. of Col.. SX Ca l.App.4th 4-l. 53 ( 199 ) (quoting T1cor TIiie In Cu. r. Emploren /11.1. Of ll'a11sa11. 40
                          Cal.App.4th l699.1 707( 1995)).
0                                                                                      6                         C,hc o. 2:l9-n-023 4-KJM -JDP
         167.
1        168.
2
         169.    Here he has went from a size 14 font to a size 6.
         170.    His beginning statement: "Although" is his transformaiton phrase.
3
         171.    This also is his knowledge based on the history of fraud and criminality
4          by Ogltree Deakins in the state of Arizona and the fact that he knows they do
s          not have a chance in hell in succeeding in Arizona, he is violating the illegal
           agreement and failing to put this "change/modification if that's what you want
6
           to call it, in writing and send to the other party ( the plaintiff) assuming that he
7
           and everybody else is stupid and will not question his motives or wuestion his
8          unethical tactics.

                                                                              - 25 -
1   172.    This from an alleged managing stakeholder at Ogltree Deakins who
2     assigns  litigation
            Case           and gives advice
                  2:19-cv-02374-KJM-JDP     and diretion
                                         Document        to lesser
                                                  93-1 Filed       attorneys.
                                                             09/07/21          WOW.
                                                                       Page 26 of 30

3
    173.    xxxxxxx
    174.    Even before this complaint before the court was filed, it was the intention
4     of both Velocity and Ogltree Deakins to commit the act of Fraudulent
5     Concealment of both the false and fabricated FMLA complaints they filed with
6     the USDOL. First in the unconsciable, illegal, unenforceable agreement, they
      conspired to intentionally omit the complaint and charge numbers from the
7
      document only referring to it as "the FMLA charge filed with the United States
8     Department of Labor". It is the only so called charge that does not have a
9     complaint or Charge number and it is inserted into the document amongst
0     legitimate complaints filed by the plaintiff Garrison Jones and the only one he
      did not file a complaint with.
1          referred to as the "Parties."
2
           WHEREAS, a dispute exists regarding Jones' employment with the Company and the
3          ending thereof effecti ve August 16, 20 18, including the allegat ions and claims that were
           made or that could have been made in Equal Employment Opportunity Commission
4          Charge Nos. 440-2018-05157, 35A-2018-00231, and 540-2018-001834, Arizona Civil
           Rights Division Charge o. Pl 8-0058, Illinois Department of Labor Charge o. I 8P-
5
           095 , and the f'MLA charge filed with the United States Department of Labor.
6          (collectively, the "Charges"), and the lawsuit filed in United States District Court
           Northern District of Illinois titled Jones v. Velocity Technology Solutions', Inc.. et al., No.
7          I: I 8-cv-03288 (the " Lawsuit").
8   175.
9                  WHEREAS, a dispute exists regarding Jones' employment with the Company and the
                   ending thereof effective August 16, 20 18, including the allegations and claims that were
0
                   made or that could have been made in Equal Employment Opportunity Commission
1                  Charge Nos. 440-2018-05157, 35A-20!8-00231 , and 540-2018-001834, Arizona Civil
2                  Rights Division Charge o. P18-0058, Illinois Department of Labor C h a                 o8P-
                                                                                                             rge~
                   095, and the fMLA charge filed with the United States Department of
3                  (collectively, the "Charges"), and the lawsuit filed in United States District , urt
4                  Northern District of lllinois titled Jones v. Velocity Technology Solutions, Inc .. el al. , No.
                   I: I8-cv-03288 (the "Lawsuit").
5
    176.
6   177.     To establish fraudulent concealment, a plaintiff must prove (1) that the
7
      defendant took affirmative action to conceal the cause of action or remained
      silent and failed to disclose material facts despite a duty to do The plaintiff from
8


                                                        - 26 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 27 of 30



1     the beginning of this litigation has shown and proved this element, this was
2     never a mistake it was always the intention in the conspiracy to do this as not to
      draw attention to a specific complaint/charge number so that it would prevent
3
      the plaintiff or anyone else from fact-checking or investigation this before the
4
      document was signed.,
5
    178.     (2) The plaintiff could not have discovered the cause of action despite
6     exercising reasonable care and diligence. This is evident as they continued to
7     remain silent and made no reference to it even after it was uncovered by the
      plaintiff in September of 2020.
8

9
      (#) The third essential element of fraudulent concealment is knowledge on the
0     part of the defendant of facts giving rise to the cause of action. In other words,
1     the defendant must be aware of the wrong.
2   179.     Not only were they aware of the wrong they have continued to remain
3
      silent to this day and have never referenced the discovery and uncovering of this
      damaging information because it ties/connect them even further into all of the
4
      federal criminal felony offense both Velocity and Ogltree committed prior to
5     August 16, 2018.
6   180.   The fourth and final essential element of fraudulent concealment is a
7     concealment of material information from the plaintiff.
8     Shadrick v. Coker, 963 S.W.2d 726, 735 (Tenn. 1998) (citations omitted). If a
9     fiduciary relationship exists between the plaintiff and defendant, the party
0     asserting fraudulent concealment need not show affirmative concealment of the
      cause of action, because 'failure to speak where there is a duty to speak is the
1
      equivalent of some positive act or artifice planned to prevent inquiry or escape
2     investigation.' Id. (quoting Hall v. De Saussure, 297 S.W.2d 81, 85 (Tenn. Ct. App.
             11
3     1956)). 2008 WL 4253628 at *6.
                                                                                            I
4
    181.     This is apparent they have again on the date of the document being signed
5     Jennifer Colvin knew of all the illegal criminal acts that were committed and
6     intentionally failed to disclose and speak of any of them. To add she also knew
      of all the other false complaints, charges and claims made against the plaintiff
7
      from May, June and July 2018 made in the complicit conspiracy between Velocity
8     and Ogltree Deakins attorneys with AZDES and the Arizona Court of Appeals and

                                          - 27 -
           Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 28 of 30


1     said nothing. Knowing at the plaintiff was being set-up and he was being
2     victimized .XXXXXXXXX
3   182.
4
    183.    The defendants and their attorneys from Ogltree Deakins in their Motion
      for Summary Judgement on October, 13, 2021 Document 83, is attempting to
s     use their affirmative defense 7 as the means of inducing this court to grant this
6     motion, claiming again for the 15 th time a unconsciable, illegal, unenforceable
7     release as the means and mechanism for the court to grant this desperate
8
      motion.
9
    184.    As the plaintiff has repeatedly stated that he cannot release any claims
0     that were made in connection with federal criminal crimes/offenses
1     committed/ made by the defendants, only the federal government can release
2
      such claims.
    185.    The defendants committed multiple federal criminal violations of the law
3     in the inducement and procuring this unconsciable, illegal agreement and as
4     such it was and has been void from its inception and unenforceable.
s   186.    Any contract that was created for illegal purposes or via illegal criminal
      activity is void in its entirety.
6
    187.    No one has to seek relief from anything they are not connected to.
7   188.    Its human instinct to defend oneself from any false allegations. Only
8     criminals remain silent as it is their constitutional right, however, you don't
9     move evidence to an "unknown claim" category in seeking relief unless you
      know you have or can be held responsible for in their minds "a lesser included
0
      crime.
1   189.    What the defendants and their attorneys have done is submitted to this
2     court a confession and admission that they are the ones who committed
3     multiple federal criminal violations of the law including fraud upon this court.
    190.    They should be adjudicated for both as they are in parallel violations of
4
      civil and federal law.
s   191.
6   192.    The silence by the defendants and their counsel from Ogltree Deakins on
7     the discovery of what they now call "unknown claim" that could have only
      been filed by the defendants and their attorneys from Ogltree Deakins.
8


                                         - 28 -
              Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 29 of 30



1   193.
2   194.
           referred to as the "Parties.''
3
           WHEREAS, a dispute exists regarding Jones' employment with the Company and the
4          end ing thereof effecti ve August 16, 20 18, including the allegations and c laims that were
s          made or that could have been made in Eq ual Employment Opportunity Commission
           Charge Nos. 440-2018-05157, 35A-20 18-0023 1, and 540-20 18-001834, Arizona Civil
6          Rights Division Charge o. P 18-0058, Illinoi s Department of Labor Charge o. 18P-
           095 , and the fMLA charge filed with the Uni ted States Department of Labor.
7          (collectivel y, the "Charges"), and the lawsu it filed in Uni le<l States District Court
           Northern District of Illinois titled Jones v. Velocity Technology Solutions. Inc., et al., No .
8
           I: 18-cv-03288 (the "Lawsuit").
9
      Here they indicated that an FMLA charge exist filed with the United States
0     Department of Labor, however, it is the only such "complaint listed that does
1     not have a complaint, or charge number like all of the legitimate complaints
2     that were actually filed by the plaintiff.
3
                                                    WHISARD Complaint Information Form
4
s
           CP alleges that the requested time she put ill with JTS is i11 correct to the time she ll'as off 011 E\fL.
6          CP alleges tht she did not nsk for certain off nnd k11ow HR is frying to cm·ers it t,rtrnck.

7
           Chicago DO receh-erl n withrtrawa/ letter from attome,r citi11g a setl/e111e11t betwee11 CP nnd her E R.
8
9
0
              Contact Log :
1
2           8124 . 018 1:43:46 P.\f          FILED-.VO .--t CTIO.Y

3           i/1912018 S:U:44 P.\-1           I VTAKE O.VL l'

4
s
6
7
8


                                                              - 29 -
             Case 2:19-cv-02374-KJM-JDP Document 93-1 Filed 09/07/21 Page 30 of 30



1

2

3
4
s Respectfully submitted,
6   Dated: September 2, 2021
7
8                                    Garrison Jones Plaintiff (Pro Se
                                         P.O. Box 188911
9
                                          Sacramento, California 95818
0                                        garrison. iones@outl ook. com

2

3
4

s
6
                               CERTIFICATE OF SERVICE
7
8        I hereby certify that on this August 16, 2021 a copy of the forgoing
9   [Opposition to deny defendant motion for summary judgement was mailed, USPS to
0   defendants on August 16, 2021
1

2
3
4
s
6

7

8


                                           - 30 -
